290 So.2d 903 (1974)
STATE of Louisiana
v.
Georgia Ann DOYLE.
No. 54443.
Supreme Court of Louisiana.
March 8, 1974.
Writ refused. No error in the ruling.
BARHAM, J., is of the opinion the preliminary hearing ordered before indictment should be had requiring the state to show probable cause even though a grand jury indictment has since issued. I am of the opinion an independent magistrate's determination of probable cause must be had regardless of a district attorney's filing a bill of information or a grand jury returning an indictment. See Pugh v. Rainwater, 483 F.2d 778 (5 Cir., 1973); Hurtado v. California, 110 U.S. 516, 4 S.Ct. 111, 28 L. Ed. 232 (1884); McNabb v. United States, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. 819 (1943). See also search and seizure cases. If a magistrate's intervention for probable cause is required for search and seizure certainly detention of person in jail with total deprivation of liberty requires a judicial determination of probable cause.